UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-1151


JOHN ASSIFUAH,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 13, 2010                   Decided:   July 23, 2010


Before MOTZ, DAVIS, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Oscar L. Amorow, AMOROW & TACHIE-MENSON, PA, Hyattsville,
Maryland, for Petitioner.        Tony West, Assistant Attorney
General, Mark C. Walters, Senior Litigation Counsel, Aaron R.
Petty,   Office   of   Immigration   Litigation,  UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               John   Assifuah,         a     native          and    citizen        of     Ghana,

petitions      for    review     an    order          of   the      Board    of     Immigration

Appeals   (“Board”)       dismissing          the       appeal      from     the    immigration

judge’s order denying the motion for a continuance and granting

voluntary departure with an alternate order of removal.                                   We deny

the petition for review.

               Under 8 C.F.R. § 1003.29 (2010), the immigration judge

may grant a continuance for good cause shown.                                      See Jean v.

Gonzales, 435 F.3d 475, 483 (4th Cir. 2006).                                 The immigration

judge’s refusal to grant a continuance is thus subject to review

for abuse of discretion.               Onyeme v. INS, 146 F.3d 227, 231 (4th

Cir.   1998).         Alleged     errors          of    law    are    reviewed        de    novo.

Mirasawo v.       Holder,        599 F.3d 391,    397     (4th        Cir.    2010).

Immigration judges have no authority to decide visa petitions.

That authority rests with the District Director of the United

States    Citizenship       and    Immigration             Services         (“USCIS”).        See

Matter    of    Hashmi,     24    I.    &     N.       Dec.   785,     789-90       (BIA    2009)

(describing process to continue a removal proceeding for the

purpose of seeking adjustment of status); Matter of Aurelio, 19

I. & N. Dec. 458, 460 (BIA 1987).                          When deciding a motion to

continue for the purpose of allowing for a visa petition to be

adjudicated      by   the   USCIS,          the       immigration      judge’s       discretion

should be favorably exercised if the alien establishes a prima

                                                  2
facie approvable visa petition.        Hashmi, 24 I. & N. Dec. at 790.

However,   the   immigration   judge    is   not   required   to   grant   a

continuance if it is found that the application for adjustment

of status would be denied as an exercise of discretion.            Onyeme,
146 F.3d at 233.      The immigration judge may also consider visa

petitions that have been previously denied.          Hashmi, 24 I. & N.

Dec. at 792.     “[E]vidence of potential fraud or dilatory tactics

may impact the viability of the visa petition underlying the

motion [for a continuance].”     Id.

           We hold there was no error of law by the immigration

judge or the Board in the consideration of Assifuah’s motion for

a continuance.    We also hold that the immigration judge’s denial

of a continuance was not an abuse of discretion.              Accordingly,

we deny the petition for review.        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                         PETITION DENIED




                                   3